Citation Nr: 1513831	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO. 10-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for a thoracolumbar spine disability, to include compression fracture residuals and degenerative disc disease (DDD).

2. Entitlement to service connection for a right shoulder disability, to include tendinitis and degenerative joint disease (DJD), to include as secondary to service-connected thoracolumbar spine disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated in statements from June 2006, August 2006, and September 2006 that he was not able to work due to his back disabilities. Therefore, the Board finds that the issue of entitlement to TDIU has been raised by the record, and the title page has been updated accordingly.

For reasons explained in greater detail below, the Board has also characterized the Veteran's claims for separate increased ratings in excess of 20 percent for thoracic and lumbar spine disabilities into a single claim for an increased rating in excess of 40 percent for a thoracolumbar spine disability.

The Board remanded the issues on appeal for additional development in September 2013. The requested examinations having been obtained, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of the remand, the Board reopened the Veteran's claim for service connection for a right shoulder disability. As such, the issue of reopening will not be addressed in this decision.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a right shoulder disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's thoracolumbar spine disability has been manifested by pain, tenderness, kyphosis, stiffness, difficulty lifting or bending, limitations on standing and walking, forward flexion to at worst 45 degrees; but not by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.

2.  The Veteran's thoracolumbar spine disability does not have associated neurological disabilities.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a thoracolumbar spine disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2006, prior to the initial unfavorable adjudication in June 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) records, as well as all identified or submitted private treatment records, have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in August 2006, September 2009, and November 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for the back disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Before addressing the Veteran's claim, some preliminary issues must be addressed. First, special protections are afforded to ratings which have either stabilized or been in place for extended periods of time. 38 C.F.R. §§ 3.344, 3.951. However, such protections do not apply in this case, as the Veteran's currently assigned 20 percent ratings (or combined 40 percent rating for both disabilities), has not yet been in effect for 20 years. 38 C.F.R. § 3.951.

Second, as noted in the introduction, the Veteran's claim originated as claims for increased ratings in excess of 20 percent for separate thoracic and lumbar spine disabilities. However, under the current version of the rating criteria governing disabilities of the spine, the thoracic and lumbar spines are rated together. The General Rating Formula for Disabilities and Injuries of the Spine refers to two spinal segments - the cervical, or neck, and the thoracolumbar, or the thoracic and lumbar spines.  Thus, to provide separate rating for both the thoracic and lumbar disabilities would require rating them under the same criteria based on the same symptomatology.  This violates the prohibition on pyramiding. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262. In order to prevent pyramiding, the Veteran's claims for increased ratings in excess of 20 percent for thoracic and lumbar disabilities have been combined into a single claim for an increased rating in excess of 40 percent for a thoracolumbar spine disability.

In combining the Veteran's claims for ratings in excess of 20 percent into a single claim for a rating in excess of 40 percent to prevent pyramiding under the new rating criteria, the Board notes that readjustments to the rating schedule cannot be grounds for a reduction of a disability rating. 38 C.F.R. § 3.951. However, the combination of the Veteran's two 20 percent ratings for his thoracic and lumbar spine disabilities into a single 40 percent rating does not result in a reduction in either the rating applicable to his back specifically or his overall combined rating. 

The Veteran's currently assigned 20 percent ratings for thoracic and lumbar spine disabilities combine to result in a 40 percent rating for the thoracolumbar spine. 38 C.F.R. § 4.25. Thus, the assigning of a 40 percent rating for a thoracolumbar spine disability does not result in a reduction in the rating assigned to the thoracic and lumbar spines individually. Further, the Veteran's overall combined rating remains at 40 percent, regardless of whether two separate 20 percent ratings or a single 40 percent rating is combined with the noncompensable rating assigned to the Veteran's gastrointestinal reflux disease. Id. As there is no reduction in either the thoracolumbar spine or combined ratings, the combination of the thoracic and lumbar disabilities into a single back disability to avoid pyramiding in the rating process is not barred by the applicable regulations. 38 C.F.R. § 3.951. Therefore, the issue before the Board is entitlement to a single disability rating in excess of 40 percent for a thoracolumbar spine disability.

Having dealt with the preliminary issues, the Board will now analyze whether an increased rating is warranted under the schedular criteria governing thoracolumbar spine disabilities. The Board notes that service connection for the thoracic and lumbar back disabilities was initially granted under Diagnostic Codes 5285 and 5295, governing residuals of fractures of the vertebrae and lumbosacral strains, respectively. Since the initial grant, the regulations pertaining to the evaluation of spine disabilities were amended. See 68 Fed. Reg. 51,454 (August 27, 2003) (effective September 26, 2003). As a result of the amendment, vertebral fractures are rated under Diagnostic Code 5235, lumbosacral strains are rated under Diagnostic Code 5237, and Diagnostic Codes 5285 and 5295 are no longer extant. 

The change in law did not happen during the pendency of the appeal, and therefore the current regulations apply to the Veteran's claim. As such, a new Diagnostic Code must be assigned to the Veteran's thoracolumbar spine disability. Here, a change in Diagnostic Code does not result in a reduction in the Veteran's assigned rating, as all spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula), under which the Veteran is in receipt of a 40 percent rating. 38 C.F.R. § 4.71a, General Formula. As the Veteran's back disability is predominantly characterized by residuals of vertebral fractures, the Board will analyze the claim under the new, amended criteria governing disabilities of the spine, specifically Diagnostic Code 5235. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991). 

As noted above, all spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Formula based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The objective medical evidence is against a finding that an increased rating in excess of 40 percent for a thoracolumbar spine disability is warranted. The Veteran was provided with VA examinations in August 2006, September 2009, and November 2013. The August 2006 examiner noted forward flexion to 45 degrees, extension to 20 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 15 degrees. The examiner noted that pain was present, but noted that there was no evidence of incoordination, weakness or fatigability. The examiner noted repetitive use increased pain but did not result in further limitation of motion. Difficulty bending or lifting, tenderness, thoracic kyphosis, and stiffness were found to be present. 

The September 2009 examiner noted forward flexion to 55 degrees, extension to 20 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 10 degrees. The examiner noted that pain, tenderness, and kyphosis were present, but noted that there was no incoordination, weakness, fatigability, atrophy, or spasm. Repetitive testing resulted in an increase in pain, but no further limitation of motion due to pain, fatigue, weakness or other factors. 

Finally, the November 2013 examiner noted forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 20 degrees. The examiner noted that objective evidence of pain on movement and weakness were present, but noted that there was no spasm, guarding, tenderness. Repetitive testing resulted in no further limitation of motion due to pain, fatigue, weakness or other factors. The examiner noted subjective complaints of an inability to walk or stand for more than short periods of time.

Treatment records from the period on appeal reflect continued treatment for a back disability. Consistent complaints of back pain are noted. However, there are no notations indicating that the Veteran has ever indicated he was unable to move his back and there are no notations stating that the Veteran has ankylosis of the thoracolumbar or entire spine. No further range of motion testing is of record.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's back disability more nearly approximated the level of severity contemplated by a 50 percent rating. As the Veteran was noted to have some range of motion in all of the examinations, it cannot be said that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, as required by a 50 percent rating. Lewis v. Derwinski, 3 Vet. App. 259 (1992); 38 C.F.R. § 4.71a, General Formula, Note 5. Further, none of the characteristics of unfavorable ankylosis were noted to be present on examination, nor has the Veteran complained of them in the lay statements of record. 38 C.F.R. § 4.71a, General Formula, Note 5. Therefore, an increased rating in excess of 40 percent is not warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5235.

In evaluating the Veteran's level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion and pain on movement, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, all three VA examiners found that while the Veteran had limitation of motion, there was no additional loss of motion after repetitive testing due to pain, fatigue, weakness, or other factors. As such, the Board finds that the VA medical opinion outweighs the Veteran's statements regarding additional functional loss due to pain, weakness, or fatigue. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain are contemplated by the current rating based on limitation of motion. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. The November 2013 VA examiner did note that the Veteran had IVDS. However, the Veteran has not stated, and the examination reports and treatment records do not show, that he has ever had incapacitating episodes as contemplated by the Incapacitating Episodes Formula, which specifically requires bed rest prescribed by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 40 percent based on incapacitating episodes lasting at least six weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, all three VA spine examiners noted that the Veteran did not have radiculopathy or other neurologic disorders associated with his thoracolumbar spine disability. The November 2013 examiner further indicated that the noted that the decrease in light touch sensitivity and muscle strength was more likely due to aging, and that the Veteran had no true radicular symptoms. VA treatment records are silent for any neurologic or bowel impairments, with March 2010, November 2010, July 2011, September 2012 and June 2013 records specifically noting no radiculopathy or radiating pain. As such, additional separate compensable ratings for associated neurologic or bowel abnormalities are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 40 percent for the Veteran's thoracolumbar spine disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's thoracolumbar spine disability is manifested by pain, tenderness, kyphosis, stiffness, difficulty lifting or bending, limitations on standing and walking, and limitation of motion. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5235. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as difficulty bending or lifting and limitations on walking and standing, they are inherently contemplated by the criteria. These difficulties have been attributed to limitation of motion and pain on movement, both of which are contemplated by the ratings based on limitation of motion. In short, there is nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for the back disability and gastroesophageal reflux disease. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's back disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 40 percent for a thoracolumbar spine disability, to include residuals of a compression fracture and DDD, is denied.


REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's claim for TDIU. See Rice, 22 Vet. App. at 453-54. Any development deemed necessary should be conducted, to include obtaining a medical examination regarding the functional impairment resulting from the Veteran's service-connected disabilities.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the Veteran has asserted that his right shoulder disability is related to his service-connected back disability, thus raising the issue of secondary service connection. While the VA examiner did state that the Veteran's right shoulder disability was not related to service or a residual of his service-connected back disability, thus addressing direct service connection and the causation element of secondary service connection, the examiner did not address whether the right shoulder disability was aggravated beyond its natural progression by the thoracolumbar spine disability, and therefore the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Thus, the claim must be remanded for an addendum opinion so that the issue of aggravation can be addressed.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:
1. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the November 2013 VA shoulder examination, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the reviewer, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the right shoulder disability was caused by the service-connected thoracolumbar spine disability?

b) If the thoracolumbar spine disability did not cause the right shoulder disability, is it at least as likely as not (a fifty percent probability or greater) that the right shoulder disability was aggravated (permanently worsened beyond its natural progression) by the thoracolumbar spine disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of right shoulder disability by the service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


